MoKennan, J.
This is a libel in rem, brought to recover the price of 277 tons of coal amounting to §1,108, furnished by the libelant onboard the steam-ship Norman, at the port of New York. The steam-ship Norman was an American built vessel, was registered at New York, and was owned by the Philadelphia & Boston Steam-ship Company. By a charter-party dated November 6,1878, the agents of the, owners chartered the vessel to Murray, Perris & Go., of New York, for a voyage from New York to Nassau, and the south side of Cuba, and back. It was stipulated in said charter-party that the vessel should be placed “under foreign register;” that she should be “at the sole use and disposal” of the charterers during the voyage; and that they should pay the expenses of victualing, manning, coaling, oiling, and running the ship during the continuance of the charter. Possession of the vessel was duly delivered to the charterers at New York, and upon their order the coal in question was furnished and delivered to the vessel at the port of departure, and neither the master nor engineer had any connection with the purchase. Under the circumstances, has the libelant a lien upon the vessel for the price of the coal furnished?
Conceding that, by reason of her “foreign registry,” the vessel is to he treated as in a foreign port, still the liability sought to he imposed upon her was not created by the engagement or act of any person authorized to bind her in this mode. This is essential to the efficacy oí a maritime lien for supplies furnished. “It is only the contracts which the master enters into in his character of master that specifically *384bind the ship, or affect it in the way of lien or privilege.” Conk. Adm. 73, 78, 80; The St. Jago de Cuba, 9 Wheat. 417.
But Murray, Ferris & Co. were residents of New York, at which port the vessel was'lying when the coa-1 was furnished, and they furnished it directly, without the intervention of the official representative of the vessel. They were' owners pro lute vice, because they had possession of the vessel, and she was at their “sole disposal” until the end of the charter. These facts repel -the implication that the coal was furnished upon the credit of the vessel, but warrant the inference that it was furnished upon the personal credit of the charterers and ostensible owners. At least they were sufficient to put the libel-ant upon inquiry as to the actual relations of Murray, Ferris & Co. to the vessel, and their obligations under the charter-party; and this must have resulted in the knowledge that the act, of the charterers could not, under the circumstances, impose a lien upon the vessel. Beinecke v. The Secret, 3 Fed. Rep. 665; Coal Co. v. The Secret, Id. 665; S. C. 15 Fed. Rep. 480; and Stephenson v. The Francis, 21 Fed. Rep. 715.
The libel is dismissed, with costs.